

 
July 8, 2009
 
NAME
ADDRESS
ADDRESS
 
Re:           Special Warrant Offer as a holder of warrants.
 
Attention: NAME
 
On June 17, 2009, Aspyra, Inc., a California corporation (the “Company”),
offered a Special Reduced Exercise Price (as defined below) to investors
(collectively, the “Holders”) that held outstanding warrants to purchase shares
of common stock of the Company (collectively, the “Outstanding Warrants”) to
encourage such Holders to exercise their Outstanding Warrants (the “Special
Warrant Offer”).  The benefit to Holders was a reduction in the exercise price
of all Outstanding Warrants to $0.15 per share (the “Special Reduced Exercise
Price”).
 
The Special Warrant Offer occurred from June 17, 2009 through the close of
business on June 26, 2009.  The undersigned Holder elected to effect a valid
exercise under the Special Warrant Offer, and in accordance with such exercise,
the Company received payment in full from the undersigned Holder of the
applicable total aggregate Special Exercise Price (the “Funds Received”).
 
This is to confirm that, notwithstanding anything to the contrary in the Special
Warrant Offer, the Funds Received by the Company from the undersigned Holder
shall be deemed a loan by the undersigned Holder to the Company (the “Loan”),
until such time as the Special Warrant Offer, and the issuance of shares of the
Company’s common stock in accordance therewith, is approved by the Company’s
shareholders, and such approval has become effective in accordance with
applicable law, including, without limitation, Section 14 of the Securities
Exchange Act of 1934, as amended (the “Shareholder Approval”).
 
Without limiting the generality of the foregoing, the undersigned Holder
acknowledges and agrees that the Loan may be used for the Company’s working
capital or any other purpose in the Company’s sole discretion.
 
The Company agrees to obtain the Shareholder Approval by October 31, 2009 (the
“Approval Date”). The Loan shall bear interest at the rate of 12%. If the
Shareholder Approval is not received by the Approval Date, the Loan and all
interest thereon shall be due and payable on the Approval Date. The Loan may not
be repaid prior to the Approval Date without the written consent of the
undersigned Holder. Upon Shareholder Approval, provided the Shareholder Approval
is obtained by the Approval Date, the Funds Received shall be deemed an exercise
of the Holder’s Outstanding Warrant in accordance with the Special Warrant
Offer, the Company shall issue to the undersigned Holder shares of the Company’s
common stock in accordance with the Special Warrant Offer (the “Warrant
Exercise”), and no interest or other payments shall be due on the Loan. The
undersigned Holder agrees that, notwithstanding anything to the contrary in the
Special Warrant Offer or the Holder’s Outstanding Warrant, the failure by the
Company to issue shares of the Company’s common stock to the undersigned Holder
prior to the Warrant Exercise shall not be deemed a breach by the Company of any
right of the Holder under the Holder’s Outstanding Warrant, and the undersigned
Holder hereby waives any damages in connection with the failure by the Company
to issue shares of the Company’s common stock to the undersigned Holder prior to
the Warrant Exercise. The undersigned Holder further agrees that,
notwithstanding anything to the contrary in the Special Warrant Offer or the
Holder’s Outstanding Warrant, if the Company fails to obtain the Shareholder
Approval by the Approval Date, the failure by the Company to issue shares of the
Company’s common stock to the undersigned Holder shall not be deemed a breach by
the Company of the any right of the Holder under the Holders’ Outstanding
Warrant, and the undersigned Holder hereby waives any damages in connection with
the failure by the Company to issue shares of the Company’s common stock to the
undersigned Holder, if the Company fails to receive the Shareholder Approval by
the Approval Date.
 
 
 

--------------------------------------------------------------------------------

 
The undersigned Holder acknowledges that there is no assurance the Company will
obtain the Shareholder Approval by the Approval Date, or that, if the
Shareholder Approval is not obtained by the Approval Date, the Company will have
sufficient funds available to repay the Loan.
 
The undersigned Holder represents and warrants to the Company that it is an
accredited investor as defined under the Securities Act of 1933, as amended.
 
Neither the Company, nor any of its officers, directors, employees, or
affiliates has either directly or indirectly, including through a broker or
finder (a) engaged in any general solicitation, or (b) published any
advertisement in connection with the Loan.  Accordingly, as a condition of the
undersigned Holder’s temporary conversion of the Funds Received into the Loan in
accordance with this letter agreement, the undersigned Holder agrees not to
disclose to any third party and to keep confidential all of the terms of the
Loan, until such time as the terms of the Loan are made public by the Company.
 
Prohibition on Transactions in Company Securities.  Whether or not Holder
intends to effect the temporary conversion of the Funds Received into the Loan
in accordance with this letter agreement, neither Holder, nor any of Holder’s
respective affiliates (or any other third party acting on the instructions of
the Holder or its respective affiliates), shall be permitted to purchase or sell
shares of the Company’s Common Stock or any other type of Company security
during the period commencing on the date of Holder’s receipt of any information
or documents related to the Loan through the second business day following the
Company’s public release of information relating to the Loan.
 
Very truly yours,


Aspyra, Inc.


By:______________
Rodney Schutt
Chief Executive Officer


 
 
Acknowledged and Agreed


[________________________]


By:______________
Name
Title:
 
 
 
 

--------------------------------------------------------------------------------

 


ACCESS TO INFORMATION
 
The Company files annual, quarterly and special reports, proxy statements and
other information with the Securities and Exchange Commission (the
“SEC”).  Holders may read and copy any document the Company files at the SEC’s
public reference rooms in Washington, D.C., New York, and Chicago.  Please call
the SEC at 1-800-SEC-0330 for further information on the public reference
rooms.  SEC filings are also available to the public at the SEC’s web site at
http://www.sec.gov.
 
The SEC allows the Company to “incorporate by reference” the information the
Company files with them, which means the Company can disclose important
information to Holders by referring them to those documents instead of having to
repeat the information in this Form of Election to Purchase.  The information
incorporated by reference is considered to be part of this Form of Election to
Purchase, and later information that the Company files with the SEC will
automatically update and supersede this information.  The Company incorporates
by reference the documents listed below and any future filings made with the SEC
under Sections 13(a), 13(c), 14, or 15(d) of the Securities Exchange Act of 1934
until the Holders sell all the shares:
 
·  
Our annual report on Form 10-K for the fiscal year ended December 31, 2008;

 
·  
Our quarterly report on Form 10-Q for the period ended March 31, 2009;

 
·  
Our definitive proxy statement filed pursuant to Section 14 of the Exchange Act
in connection with our June 11, 2009 Annual Meeting of Shareholders;

 
·  
Our Current Reports filed on Form 8-K on February 19, 2009, April 3, 2009 (as
amended on April 17, 2009), May 4, 2009 and May 15, 2009;

 
·  
The description of our Common Stock contained in our Registration Statement on
Form 8-A filed with the Securities and Exchange Commission on February 10, 2000
(File No. 001-13268), and any amendment or report filed for the purpose of
updating such description.

 
The documents, reports and other information we have filed with the SEC, as of
the applicable date, did not include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. Holders can request a copy of these filings, at no cost, by writing
or telephoning the Company at the following address:
 
Aspyra, Inc.
26115-A Mureau Road
Calabasas, CA 91302
(818) 880-6700
 
The Company has not authorized anyone else to provide Holders with different
information.  Holders should not assume that the information in the documents
incorporated by reference is accurate on any date other than the date on the
front of those documents.
 
Holder acknowledges receipt of the documents listed above which have been
incorporated by reference.  Holder acknowledges that the Company has made
available to the Holder, or to the Holder’s personal advisors, the opportunity
to obtain additional information to verify the accuracy of information contained
herein and to evaluate the merits and risks of Holder’s investment in the
Company.
 